MEMORANDUM **
Paciencia Palima Gamay, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of her request for a waiver of removal under 8 U.S.C. § 1227(a)(1)(H). We lack jurisdiction over this petition for review, pursuant to 8 U.S.C. § 1252(a)(2)(B)(ii), because the IJ denied relief as a matter of discretion and petitioner does not assert a colorable constitutional or legal claim. See San Pedro v. Ashcroft, 395 F.3d 1156, 1157 (9th Cir. 2005); cf. 8 U.S.C. § 1252(a)(2)(D).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.